AO 2458 (Rev. 02/08/2019) Jud_g_ment in a Criminal Petty Case (Modified)                                                                           Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                          V.                                               (For Offenses Committed On or After November I, 1987)



                         Rodolfo Torres-Ramos                                              Case Number: 2:19-mj-11897

                                                                                           Frank Torres Morell
                                                                                           Defendant's Attorney


REGISTRATION NO. 92302298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                                 ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                      Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                            1

 D The defendant has been found not guilty on count( s)
                                                                                  --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    KnMESERVED                                         D                                       days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, December 27, 2019
                                        I                                       Date of Imposition of Sentence


                     , ~-·. ---r-· ·-t ·n--1- -----
                                                      FILED                            I



Received             1
              --+-----1-----1-
                                !




              DUSM                                     DEC 2 7 2019             HOtrORABLE RUTH B~UDEZ MONTENEGRO
                                                                                   TED STATES MAGISTRATE JUDGE
                                            CLERK u'.c, W'.' Cl CU ..JH
                                         SOUTHERN D i S f f ~ CL\L,~ORNIA
                                       .,_"V_,,,___            .           .., "'}TY
Clerk's Office Copy                                                                                                                   2:19-mj-11897
